DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
Currently claims 1-12 are pending with claims 4, 5 and 7-12 withdrawn from consideration. Claims 1-3 and 6 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-153107 of Nakajima in view of JP 2002-297647 of Fujii and JP 2016-015295 of Iida (machine translations of all Japanese references have been previously provided).
As to claim 1, Nakajima teaches of a composition comprising:
a dispersion medium; and 
a solid content, wherein the solid content includes a polyimide-based resin (Nakajima, [0016]);
the dispersion medium including:
a polar solvent, water and a base (Nakajima, [0030] – [0035]);
a content ratio of the water in the dispersion medium is 0 to 20% (Nakajima, [0032]);
a content ratio of the base in the dispersion medium of 0.2 % (Nakajima, [0043]; and
a content ratio of the solid content in the dispersion between 0.1 to 10 % (Nakajima, [0036]).
 
Nakajima does not specifically state the content ratio of the polar solvent in the dispersion, but it would be obvious to one of ordinary skill in the art to approximate this as between approximately 30 % to 95 % given the percentages of other components within the composition. An explanation of this suggested range is given below.
As stated above, Nakajima teaches the composition of the dispersion comprises 0-20% water and 0.1-10 % solid. Additionally Nakajima states that between 5-40 % of the composition is an alcohol (Nakajima, [0032]) and some portion of the composition is a neutralizing agent (i.e. base). Finally Nakajima states there is also a polar solvent as part of the liquid medium. 
If you sum the lowest percentages of the known components (5+0+0.1), this leaves approximately 95 % for the base and the polar solvent. If you sum the highest percentages of the known components (40+10+20), this leaves approximately 30 % for the base and the polar solvent. As seen in the example ([0043]), the amount of base is small, (0.16 %), thus not only deeming obvious the amount of base in the composition, but also reinforcing the approximate range of the polar solvent (see MPEP 2144.05 I).
Looking at the [0043], 1137 g of NMP (N-methyl-pyrrolidone) and 3.2 g piperidine (base) is added to 200 g of a prepared solution (from [0042]) that contains the polyimide resin. Then 420 g methoxypropanol is added and 240 g water. The sum of the components is (1137+3.2+200+240+420) = 2000.2 g.
Calculating the approximate amounts of each component (not including the solid component):
NMP is 1137/2000.2 = approximately 57%;
Base is 3.2/2000.2 = approximately 0.16 %;
Water is 240/2000.2 = approximately 12%; and
Alcohol is 420/2000.2 = approximately 21 %.
Nakajima does not teach the fluorine resin or the particle size of the polyimide particles or that the polyimide based particles are polyamide imide particles.
Fujii teaches of a process for insulating a wire by electrodeposition from a water-dispersion resin emulsion (Fujii, Abstract).
Fujii teaches the polyimide resin is utilized to give heat resistance to the insulating layer and fluorine resin in the form of particles within the dispersion are utilized to give flexibility to the insulating layer (Fujii, [0009] – [0012]).
Fujii additionally teaches a mixing ratio of the polyimide resin and fluorine resin (i.e. solid content) is between 80:20 to 40:60, thus disclosing the claimed range (Fujii, [0016]) which allows for an insulating layer with the desired heat resistance and flexibility to be formed. 
Therefore it would have been obvious to a person of ordinary skill in the art before the claimed invention to modify Nakajima as per Fujii so as to utilize fluorine resin particles within the solid content of the dispersion medium so as to form an insulating coating that has improved flexibility.
As modified, Nakajima in view of Fujii does not teach the median diameter of the polyimide particles or that the polyimide based particles are polyamide imide particles.
Iida teaches of electrodeposition solutions for forming insulating layers (Iida, [0001]).
Iida additionally teaches that within electrodeposition solutions contain resin particles to deposit insulating layers, polyimide resin particles and polyamide imide resin  particles are known substitutes that will each electrodeposit from an aqueous containing solution to produce an insulating layer (Iida, [0008] and [0036] – [0037]).
Iida additionally teaches polyimide-based resin particles of the size less than 1 µm and preferably between 10 nm to 100 nm is utilized to improve the dispersion stability (Iida, [0022]). Iida specifically teaches polyamide imide particles of 300 nm (Iida, [0037]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakajima in view of Fujii as per Iida so as to utilize the desired polyamide imide resin particle diameter in order to improve the dispersion stability for deposition as well as the polyamide imide composition in producing a predictable result in an electrodeposited insulating layer.
As to claim 2, Nakajima in view of Fujii and Iida teach to the composition of claim 1.
Nakajima teaches the polar solvent is N-methyl-pyrrolidone (Nakajima, [0035]), which has a higher boiling point than water (approximately 395 [Symbol font/0xB0]F).
As to claims 3 and 6, Nakajima in view of Fujii and Iida teach to the composition of claims 1 and 2.
Nakajima does not teach the comparative sizes of the polyimide to fluorine resin particles.
Fujii teaches the fluorine resin particles have preferable size between 0.1 µm (100 nm) to 10 µm (Fujii, [0011]).
As Iida teaches the polyimide based resin particle diameter of less than 1 µm and preferably between 10 nm to 100 nm (Iida, [0022]), it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the median diameter of the polyamide imide particles smaller than the fluorine resin particles as per Fujii in view of Iida in order to form the desired stabilized dispersion for deposition.

Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that Nakajima teaches away from using polyamide imide, however, it is noted Nakajima is referring to an additional reference document that discloses a different method and production of the layer. 
 As Iida teaches that polyimide and polyamide imide particles will both electrodeposit to form insulating layers, one of ordinary skill in the art in combination of Nakajima in view of Iida would expect a predictable result in the formation of the desired insulating layer.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794